Citation Nr: 1117328	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to sinusitis with allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from September 1981 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he has sleep apnea that was caused or aggravated by his service-connected chronic sinusitis with allergic rhinitis.  Specifically, he contends that he has undergone steroid therapy to treat his service-connected conditions, which he states has caused weight gain.  Furthermore, the Veteran asserts to being unable to tolerate continuous positive airway pressure (CPAP) therapy when he is experiencing a bout of his service-connected sinusitis.  That is, he believes treatment for his service-connected sinus condition aggravates his sleep apnea beyond the natural progression of the disease process.  

The Veteran has been examined by VA practitioners, and in a most recent examination, dated in April 2007, the examiner noted that while weight gain is common with steroid therapy, that it should have gone down with proper diet and exercise following cessation of treatment.  In the Veteran's case, the weight did not go down, and the examiner believes that to be attributable to a poorer diet and a lack of exercise.  The Board is somewhat troubled by this assessment, as while the examiner stated that there was not a likely relationship between weight gain and steroid therapy used to treat service-connected conditions, he did concede that weight gain is a consequence of using therapeutic steroids.  Moreover, the Board is not so much concerned with the Veteran's failure to lose weight after cessation of therapy.  Rather, it is imperative to know if the use of steroids in any way caused weight gain which could have caused or aggravated OSA.  

There is no VA examination of record which addresses the interference sinusitis has with CPAP usage.  There is, however, a clinical record, dated in October 2006 which is supportive of the Veteran's contention.  A sleep technologist, with supervision from a physician, stated that nasal congestion can cause CPAP therapy to be ineffective.  The Veteran, in an October 2007 VA examination, was found to have sinus attacks at least six times annually, and the Veteran has stated previously that he is unable to tolerate CPAP when he has one of these attacks.  As such, the Veteran believes his OSA to grow in severity and to have been aggravated by the ineffectiveness of treatment as due to the interference of a service-connected condition. 

The Veteran's contentions are credible, although there is a lack of medical evidence supporting the contended relationship between weight gain, sinusitis interference with CPAP, and the causation or aggravation of OSA.  As such, the case will be remanded so that an expert medical opinion can be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), including full 38 C.F.R. § 3.310 notification, are fully satisfied.

2.  Schedule the Veteran for a comprehensive VA pulmonary examination, with an appropriate examiner, to determine the etiology of his OSA.  The claims file must be reviewed in conjunction with the examination.  

The examiner should opine, based upon the examination results, the claims file review, and the Veteran's reported history, whether it is at least as likely as not (50 percent probability or greater) that OSA began in or as a consequence of military service.  Further, the examiner is asked if it is at least as likely as not that OSA is caused or aggravated (permanently worsened) by service-connected sinusitis, to include treatment for same.  Specifically, the examiner should consider if the Veteran gained weight as a result of steroid therapy for sinusitis (and if that weight gain caused or aggravated OSA) and address the alleged ineffectiveness of CPAP during bouts of chronic sinusitis.  The examiner should state specifically if aggravation of OSA occurs as due to the treatment for chronic sinusitis (steroids), as well as if any aggravation occurs by service-connected sinusitis directly, particularly as it relates to the inability to tolerate CPAP treatment.  A detailed rationale should accompany any conclusions reached.  

3.   Following the directed development, conduct a de novo review of the claim for service connection on the merits, with full consideration of 38 C.F.R. § 3.310.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

